Citation Nr: 0321556	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for reactive airways 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from June 1978 to June 1981 
and from October 1981 to October 1998.

On September 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.

The development that the Board undertook remains incomplete.  
The veteran had a VA examination of his back in May 2003 in 
which he provided oral medical history to the examiner, and 
the examiner reported a medical opinion based on that history 
and the current physical findings.  The service medical 
records in the claims file do not include records of the 1980 
event and treatment that the veteran reported to the 
examiner, or any other records from 1980.  The veteran's 
service medical records are extensive, and are without any 
other hiatus of more than one year.  Further development of 
this evidence is necessary.

The veteran had a VA respiratory examination in May 2003 to 
determine whether he has a reactive airways disease.  The 
examiner ordered that pulmonary function testing be 
scheduled.  It is part of VA's duty to afford contemporaneous 
examination when needed to perform additional tests ordered 
in conjunction with compensation examinations.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  A report of pulmonary 
function testing is not of record.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report the 
name of the medical facility in that 
treated his back complaints, including 
the physical therapy provider.

2.  Obtain service medical records for 
1980, including clinical reports from any 
facility the veteran identifies in 
response to instruction 1.

3.  Obtain the report of pulmonary 
function test referenced in the report of 
the May 21, 2003, respiratory 
examination, or have the referenced 
testing performed.  Then request the May 
2003 respiratory examiner (or other 
qualified physician if that examiner is 
unavailable) to review the pulmonary 
function test report and complete the May 
2003 examination report by diagnosing or 
ruling out underlying pulmonary disease, 
as planned at the time of the May 2003 
examination.  Provide the examiner with 
the claims file.  The examiner should 
provide an opinion whether any reactive 
airways other than sleep apnea or other 
pulmonary disease is as likely as not 
related to any disease or injury related 
to the veteran's military service.

4.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





